Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	This application is a continuation of PCT/US2019/015008 filed on 24 January 2019 and claims benefits to provision application 62/622,878 filed on January 27, 2018.
Status of the Claims
Claims 1-15 and 50-60 are pending.  Claims 16-49 and 61-66 have been canceled.
                                                            Rejoinder
	Claims 1-15 and 50-60 are found to contain possible allowable subject matter. Claims 50-60, were previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions groups as set forth in the Office action mailed on 25 March, 2022, is hereby withdrawn and claims 50-60 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Information Disclosure Statement
The Information Disclosure Statement (IDS), entered 08/29/2022 has been considered.

                                                        Claim Objections
                 Claim 3 objected to because of the following informalities:  
	Claim 3 line 2 it appears “a concentration between 1 and 999 µl/ml” it should read “pg/ml”. Appropriate correction is required.

                                         Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 4 recites “comprising of” instead of “consisting of’ therefore rendering the claim vague and indefinite due to improper Markush grouping.
	According to MPEP § 2173.05(h)(I), “If a Markush grouping requires a material selected from an open list of alternatives … e.g., … selected from the group ‘comprising’ [as in the instant case] … the claim should generally be rejected under 35 U.S.C. § 112(b) as 

indefinite because it is unclear what other alternatives are intended to be encompassed by the claim.”  As noted above, claim 4 impermissibly uses open-ended “comprising” language.  Accordingly, it is unclear which Markush members (in addition to the those expressly listed) should be included within the scope of these claims consistent with MPEP § 2173.05(h)(I). Further, it would not be proper here to try to limit these open-ended claims with passages/embodiments from the specification. 
	Accordingly, under the broadest reasonable interpretation, at least claim 4 is rejected under 35 U.S.C. § 112(b) for being vague and indefinite.

	Claim 6 recites a method of detection of the presence of two different analytes as two detected signals, wherein the first signal detected from the first complex bound to the first immobilized capture agent in the first capture zone decreases as the concentration of the first analyte decreases in the sample… Therefore, it is not clear if the claimed invention is reciting steps for a competitive assay as supported by the specification or is reciting steps for a direct assay in which case it is not supported by the specification and in modifying will add new matter. However, amending the claim to address the increase in concentration of the analyte which would lead to decrease in detected signal would remedy the issue without adding new matter to the specification as it is taught by the specification.

                                                          Double Patenting
Statutory Double Patenting 
	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
	A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101. 

16/932,533
	Claims 1-11, 14,15 and 50-60 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-11, 14,15 and 50-60 of copending Application No. 16/932,533.

	Regarding claim 1, both the instant claim 1 and Claim 1 of 16/932,533 recites “A method of detecting a first analyte of interest and a second analyte of interest present in a sample at different concentrations, the method comprising: providing a lateral flow assay comprising a first complex coupled to a flow path of the lateral flow assay, the first complex 

comprising a label, an antibody or a fragment thereof that specifically binds the first analyte, and the first analyte, a labeled second antibody or fragment thereof coupled to the flow path and configured to specifically bind the second analyte, a first capture zone downstream of the first complex, the first capture zone comprising a first immobilized capture agent specific to the first analyte, and a second capture zone downstream of the labeled second antibody or fragment thereof and comprising a second immobilized capture agent specific to the second analyte; applying the sample to the first complex and the labeled second antibody or fragment thereof; binding the second analyte to the labeled second antibody or fragment thereof to form a second complex; flowing the fluid sample and the first complex to the first capture zone, where the first analyte in the fluid sample and the first complex compete to bind to the first immobilized capture agent in the first capture zone; flowing the second complex in the flow path to the second capture zone and binding the second complex to the second immobilized capture agent in the second capture zone; and detecting a first signal from the first complex bound to the first immobilized capture agent in the first capture zone and a second signal from the second complex bound to the second immobilized capture agent in the second capture zone.”

	Regarding claim 2 both the instant claim 2 and claim 2 of 16/932,533 recites “The method of Claim 1, wherein the first analyte of interest is present in the sample at a concentration about six orders of magnitude greater than the concentration of the second analyte of interest present in the sample.”


	Regarding claim 3 both the instant claim 3 and claim 3 of 16/932,533 recites “The method of Claim 1, wherein the first analyte of interest is present in the sample at a concentration between 1 and 999 pl/ml and the second analyte of interest is present in the sample at a concentration between 1 and 999 pg/ml.”

	Regarding claim 4 both the instant claim 4 and claim 4 of 16/932,533 recites  “The method of Claim 1, wherein the first analyte of interest is present in the sample at a concentration at least one order of magnitude greater than the concentration of the second analyte of interest present in the sample, the order of magnitude comprising one order of magnitude, two orders of magnitude, three orders of magnitude, four orders of magnitude, five orders of magnitude, six orders of magnitude, seven orders of magnitude, eight orders of magnitude, nine orders of magnitude, or ten orders of magnitude.

	Regarding claim 5 both the instant claim 5 and Claim 5 of 16/932,533 recites “The method of Claim 1, further comprising correlating the first signal to a concentration of the first analyte of interest present in the sample and correlating the second signal to a concentration of the second analyte of interest in the sample.”

	Regarding claim 6 both the instant claim 6 and Claim 6 of 16/932,533 recites “The method of Claim 1, wherein the first signal detected from the first complex bound to the first immobilized capture agent in the first capture zone decreases as the concentration of the first analyte decreases in the sample, and wherein the second signal detected from the 

second complex bound to the second immobilized capture agent in the second capture zone increases as the concentration of the second analyte of interest increases in the sample.”

	Regarding claim 7 both the instant claim 7 and claim 7 of 16/932,533 recites” The method of Claim 1, further comprising detecting a third analyte of interest in the sample, wherein the lateral flow assay comprises: a labeled third antibody or fragment thereof coupled to the flow path and configured to specifically bind the third analyte; and a third capture zone downstream of the labeled third antibody or fragment thereof and comprising a third immobilized capture agent specific to the third analyte.”


	Regarding claim 8 both the instant claim 8 and claim 8 of 16/932,533 recites           ”The method of Claim 7, further comprising: applying the sample to the labeled third antibody or fragment thereof, binding the third analyte to the labeled third antibody or fragment thereof to form a third complex; flowing the third complex in the flow path to the third capture zone and binding the third complex to the third immobilized capture agent in the third capture zone; and detecting a third signal from the third complex bound to the third immobilized capture agent in the third capture zone.

	Regarding claim 9 both the instant claim 9 and claim 9 of 16/932,533 recites “The method of Claim 8, further comprising correlating the first signal, the second signal, and the 

third signal to a concentration of the first analyte, a concentration of the second analyte, and a concentration of the third analyte in the sample, respectively.”

	Regarding claim 10 both the instant claim 10 and claim 10 of 16/932,533 recites “The method of Claim 9, further comprising indicating a disease condition, a non-disease condition, or no condition based on the respective concentrations of the first analyte, the second analyte, and the third analyte.”

	Regarding claim 11 both the instant claim 11 and claim 11 of 16/932,533 recites “The method of Claim 10, wherein the disease condition is a viral infection or a bacterial infection, and wherein the non-disease condition is inflammation.”


	Regarding claim 14 both the instant claim 14 and claim 14 of 16/932,533 recites “The method of Claim 1, wherein the sample is a whole blood sample, a venous blood sample, a capillary blood sample, a serum sample, or a plasma sample.”

	Regarding claim 15 both the instant claim 15 and claim 15 of 16/932,533 recites “The method of Claim 1, wherein the sample is not diluted prior to applying the sample to the lateral flow assay.”



	Regarding claim 50 both the instant claim 50 and claim 50 of 16/932,533 recites “A diagnostic test system comprising: an assay test strip comprising; a flow path configured to receive a fluid sample; a sample receiving zone coupled to the flow path; a detection zone coupled to the flow path downstream of the sample receiving zone, the detection zone comprising a first capture zone, a second capture zone, and a third capture zone, the first capture zone comprising a first immobilized capture agent specific to a first analyte of interest, the second capture zone comprising a second immobilized capture agent specific to a second analyte of interest, and the third capture zone comprising a third immobilized capture agent specific to a third analyte of interest; a first complex coupled to the flow path in a first phase and configured to flow in the flow path to the detection zone in the presence of the fluid sample in a second phase, the first complex comprising a label, a first antibody or a fragment thereof that specifically binds the first analyte of interest, and the first analyte of interest; a labeled second antibody or fragment thereof that specifically binds the second analyte of interest, the labeled second antibody or fragment thereof coupled to the flow path in the first phase and configured to flow in the flow path to the detection zone in the presence of the fluid sample in the second phase; and a labeled third antibody or fragment thereof that specifically binds the third analyte of interest, the labeled third antibody or fragment thereof coupled to the flow path in the first phase and configured to flow in the flow path to the detection zone in the presence of the fluid sample in the second phase a reader comprising a light source and a detector; and a data analyzer”.



	Regarding claim 51 both the instant claim 51 and claim 51 of 16/932,533 recites “The diagnostic test system of Claim 50, wherein the data analyzer outputs an indication that there is no first analyte of interest in the fluid sample when the reader detects a first optical signal from the first capture zone of the assay test strip that is a maximum optical signal of a dose response curve for the first capture zone of the test strip”.

	Regarding claim 52 both the instant claim 52 and claim 52 of 16/932,533 recites “The diagnostic test system of Claim 51, wherein the data analyzer outputs an indication that there is a low concentration of first analyte of interest in the fluid sample when the reader detects an optical signal from the first capture zone of the assay test strip that is within 1% of the maximum optical signal”. 

	Regarding claim 53 both the instant claim 53 and claim 53 of 16/932,533 recites “The diagnostic test system of Claim 51, wherein the data analyzer outputs an indication that there is a low concentration of first analyte of interest in the fluid sample when the reader detects an optical signal from the first capture zone of the assay test strip that is within 5% of the maximum optical signal”.

	Regarding claim 54 both the instant claim 54 and claim 54 of 16/932,533 recites “The diagnostic test system of Claim 51, wherein the data analyzer outputs an indication that there is a low concentration of first analyte of interest in the fluid sample when the reader 


detects an optical signal from the first capture zone of the assay test strip that is within 10% of the maximum optical signal”.

	Regarding claim 55 both the instant claim 55 and claim 55 of 16/932,533 recites “The diagnostic test system of Claim 51, wherein the data analyzer outputs an indication that there is a high concentration of first analyte of interest in the fluid sample when the reader detects an optical signal from the first capture zone of the assay test strip that is 90% or less than 90% of the maximum optical signal”.

	Regarding claim 56 both the instant claim 56 and claim 56 of 16/932,533 recites “The diagnostic test system of Claim 51, wherein the data analyzer outputs an indication of the concentration of first analyte of interest in the fluid sample when the reader detects an optical signal from the first capture zone of the assay test strip that is below the maximum optical signal”.

	Regarding claim 57 both the instant claim 57 and claim 57 of 16/932,533 recites “The diagnostic test system of Claim 51, wherein the data analyzer outputs an indication of the concentration of second analyte of interest in the fluid sample when the reader detects a second optical signal from the second capture zone of the assay test strip, wherein the indicated concentration of second analyte of interest in the fluid sample is six orders of magnitude lower than the indicated concentration of the first analyte of interest in the fluid sample”.

	Regarding claim 58 both the instant claim 58 and claim 58 of 16/932,533 recites “The diagnostic test system of Claim 51, wherein the data analyzer outputs an indication of the concentration of third analyte of interest in the fluid sample when the reader detects a third optical signal from the third capture zone of the assay test strip, wherein the indicated concentration of third analyte of interest in the fluid sample is six orders of magnitude lower than the indicated concentration of the first analyte of interest in the fluid sample”.
	
	Regarding claim 59 both the instant claim 59 and claim 59 of 16/932,533 recites “The diagnostic test system of Claim 50, wherein the data analyzer outputs an indication of there is no second analyte of interest in the fluid sample when the reader does not detect a second optical signal from the second capture zone of the assay test strip”.

	Regarding claim 60 both the instant claim 60 and claim 60 of 16/932,533 recites “The diagnostic test system of Claim 50, wherein the data analyzer outputs an indication of there is no third analyte of interest in the fluid sample when the reader does not detect a third optical signal from the third capture zone of the assay test strip”.

	This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.




Non-Statutory Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

16/625,137

	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21, 22, 23,24 and 25 of co-pending Application No. 16/625,137 (hereinafter ‘137) in view of Qi et al (“Dual-Quantum-Dots-Labeled Lateral Flow Strip Rapidly Quantifies Procalcitonin and C-reactive Protein.” Nanoscale research letters vol. 11,1 (2016): 167). (hereinafter Qi). 

	Claim 21 of “137 recites a method of determining a concentration of analyte of interest in a fluid sample using an assay test strip (lateral flow assay), the assay test strip comprising a flow path configured to receive a fluid sample, a capture zone coupled to the flow path downstream of the sample receiving zone and comprising an immobilized capture agent specific to an analyte of interest, and a complex coupled to the flow path in a first 

phase and configured to flow in the flow path to the capture zone in the presence of the fluid sample in a second phase, the complex comprising a label, an antibody or a fragment of an antibody that specifically binds the analyte of interest, and the analyte of interest, the method comprising: applying the fluid sample to the assay test strip when the complex is coupled to the flow path in the first phase; uncoupling the complex from the flow path; flowing the fluid sample and the complex in the flow path to the capture zone in the second phase; binding the complex to the immobilized capture agent in the capture zone; detecting a signal from the complex bound to the immobilized capture agent in the capture zone. Claim 22 of “137 recites that the detected signal can be an optical, a fluorescence or a magnetic signal.
	However claims 21-25  of  “137 does not recite a second analyte of interest present in the same sample at a different concentration to the first analyte, a labeled second antibody or fragment thereof coupled to the flow path, configured to specifically bind the second analyte, and a second capture zone downstream of the labeled second antibody or fragment thereof and comprising a second immobilized capture agent specific to the second analyte; and the labeled second antibody or fragment thereof; binding the second analyte to the labeled second antibody or fragment thereof to form a second complex;

 flowing the second complex in the flow path to the second capture zone and binding the second complex to the second immobilized capture agent in the second capture zone; and a second signal from the second complex bound to the second immobilized capture agent in the second capture zone.  

	Qi teaches of the use of a rapid and quantitative lateral flow assay to simultaneously detect two analytes from blood with difference of concentrations (pg. 1 Lines 5-6 and pg. 4 column 7 lines 18-20). A conjugate pad carrying labelled antibodies specific for the first analyte and second analyte were sprayed on and dried (mouse monoclonal PCT antibody (QD-14C12 mAb conjugates or QD1-Ab1) and mouse monoclonal CRP antibody (QD-CRP135 mAb conjugates or QD2-Ab2) both labelled with quantum dots (pg. 3 column 5 lines 41-43). A capture zone 1 for the first analyte was placed in the flow path (mouse monoclonal calcitonin antibody (4A2 mAb or Ab3). was sprayed on to form detection line 1 pg. 3 column 5 lines 43-45) and CRP was fixed to form the second capture zone for the indirect assay for the second analyte pg. 3 column 5 line 45-46).
	The sample was added onto the sample pad where it rapidly drenched the conjugate pad and dissolves QD-14C12 mAb conjugates and QD-CRP135 mAb conjugates. When analyte 1 and 2 are present in the sample they form QD1-Ab1-PCT immunocomplex and QD2-Ab2-CRP immunocomplex. When the sample flows through detection line 1, QD1-Ab1-PCT is captured by the fixed 14A2 mAb (Ab3 for short). QD1-Ab1-PCT-Ab3 is formed and fixed on the detection line 1 while the remaining sample keeps flowing without reacting. The sample keeps flowing through detection line 2, QD2-Ab2-CRP does not react with the fixed CRP, while extra QD2-Ab2 is captured by the fixed CRP and QD2-Ab2-fixed CRP is formed. The remaining sample including excessive QD1-Ab1 and uncombined QD2-Ab2-CRP keeps flowing through the quality control line, and part of it is captured by goat anti-mouse IgG (Ab4) fixed there (pg.4 column 8 lines 6-28). Fluorescence emission spectra 


was measured and a correlation between the fluorescent intensity on detection line 1 and detection line 2 and the concentration of analytes was noted ((pg.4 column 8 lines 28-33).
	It would therefore have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used labelled binding partner for a second analyte that binds to a second  analyte of interest and having a second detection zone for the measurement of the concentrations of the second analyte, coupled to the flow path as taught by Qi and to have combined it with the claims 21-25 of ‘137 and in doing so obtained a single lateral flow assay could have been used for the determination of two analytes that exists in different concentration as would have been indicated by a measurable optical signal output that can be applied to distinguish the  underlying cause of the disease and to provide guidance for the use of antibiotics or other medicines as taught by Qi (pg.1 abstract lines 15-17).  

	Claims 2-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of U.S. co-pending Application No. 16/625,137 (hereinafter ‘137) in view of Qi et al (“Dual-Quantum-Dots-Labeled Lateral Flow Strip Rapidly Quantifies Procalcitonin and C-reactive Protein.” Nanoscale research letters vol. 11,1 (2016): 167) (hereinafter Qi) and further by Sambursky et al (USP 0266119) (hereinafter Sambursky) and Anderberg et al (USP 0293085). (hereinafter Anderberg)
	The teachings of the co-pending claim as they relate to claim 21 for claims 2-4 are given previously and incorporated here.


	Claim 21 ‘137 does not teach that a second analyte of interest can be detected using the same lateral flow assay or that the concentrations of a first analyte should be between 1 and 999 pg/ml and the second analyte of interest is present in the sample at a concentration between 1 and 999 pg/ml and  wherein the first analyte of interest is present in the sample at a concentration at least one order of magnitude greater than the concentration of the second analyte of interest present in the sample, the order of magnitude comprising one order of magnitude, two orders of magnitude, three orders of magnitude, four orders of magnitude, five orders of magnitude, six orders of magnitude, seven orders of magnitude, eight orders of magnitude, nine orders of magnitude, or ten orders of magnitude. 
	Qi teaches that in the method of detection of CRP using the competitive assay and PCT using the sandwich assay, the quantitative detection range for CRP assaying, was from 50 ng/mL to 250 μg/mL and sensitivity was 1 ng/mL while for, the PCT detection assay the range was from 0.3 to 200 ng/mL and the sensitivity was 0.1 ng/mL, respectively (pg. 4 column 8 lines 36-42 and pg.5 lines 1-13), which are comparable to the characteristics of the existences. 
	Further Sambursky teaches a lateral flow assays that is capable of differentiating between viral and bacterial Infections (pg. 6 para 71 lines 6-29) by detecting the presence of CRP and MxA, using detection of CRP at low levels, MxA and high levels of CRP. The teaching of Sambursky indicates that depending on the size of the sample being applied to the test strip, as well as its dilution, if applicable, variation in threshold concentrations may 


vary (low CRP threshold of 6-15 mg/L, MxA 15 ng/ml to approximately 250 ng/ml and on a second test strip "high" CRP level (60-100 mg/L) (pg. 6 para 72 lines 30-53.
	Additionally, Anderberg teaches of a lateral flow method that can be used for quantitatively detecting analytes at any suitable level, concentration or range of level or concentrations ranging from 1 pg/ml to about 1 μg/ml (pg.19 para 84 lines 22-24, lines 28-32 and line 35). Anderberg’s teaching is drawn towards the invention of kits and devises for quantitatively detecting multiple analytes in a sample (pg. 1 para 7 lines 48-56).
	It would have been therefore obvious to one of ordinary skill in the arts to have used identifying workable ranges in detecting and quantifying analytes that are present at varying concentrations especially at substantially higher than the concentration than the others. As Qi, Sambursky and Anderberg teaches or suggests the general conditions of the claim and discovering a workable or optimum range requires only ordinary skills in the art. Therefore, one of ordinary skill would have had a reasonable expectation of success in combining claim 21 of ‘137 with one of the second analytes of Qi or Sambursky with the ranges of concentration of Qi, Sambursky and Anderberg to arrive at a desired threshold value for use in the instant application as the copending application and prior art are drawn towards detection and quantification of two analytes of varying concentrations using a lateral flow assay.

	Claims 5 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 26, 27, 28, 29, 30, 31, 32 and 33 of U.S. co-pending Application No. 16/625,137 (hereinafter ‘137) in view of Qi et al “Dual-Quantum-Dots-

Labeled Lateral Flow Strip Rapidly Quantifies Procalcitonin and C-reactive Protein.” Nanoscale research letters vol. 11,1 (2016): 167) (hereinafter Qi).  
	The teachings of the co-pending claim as they relate to claims 21 for claims 5 and 6 are given previously and incorporated here.
	Claims 26, 27, 28,29, 30, 31, 32 and 33 of ‘137 recite the inverse correlation of the concentration of the analyte in the sample to the intensity of the detected signal. When the analyte is absent in the sample a maximum signal of a dose response curve of the test strip is detected (claim 26) therefore enabling to ascertain that the concentration of analyte in the fluid sample is zero (claim 27) and displaying an indication that the analyte of interest is not present in the sample (claim 28).  
	Conversely when the analyte is present in the sample a detectable signal from the test strip that is less than a maximum signal of a dose response curve of the test strip is present (claim 29) therefore indicating that the concentration of analyte in the fluid sample is greater than zero (claim 30) and that the analyte of interest is present in the sample (claim 31). If the analyte is present in a low concentration then the detected signal is within 10% of the maximum optical signal (claim 32) detected signal is 90% or less than 90% of the maximum signal; and displaying an indication that the analyte of interest is present in the sample at high concentration (claim 33).
	However, claims 26-33 of ‘137 does not recite the correlation of the second signal to a concentration of the second analyte of interest in the sample, wherein the second signal detected from the second complex bound to the second immobilized capture agent in the 


second capture zone increases as the concentration of the second analyte of interest increases in the sample.  
	Qi teaches a dual-quantum-dots-labeled (dual-QDs-labeled) lateral flow strip (LFS) method for the simultaneous and rapid quantitative detection of procalcitonin (PCT) and C-reactive protein (CRP) in the blood. One of the analytes chosen for the study was procalcitonin (PCT) whose presence from 0.25 ng/mL to 1 ng/mL is an indication of bacterial infection. When a sample was applied on a lateral flow devise onto the sample pad where it rapidly drenched the conjugate pad that carried labelled antibodies specific for PCT (mouse monoclonal PCT antibody (QD-14C12 mAb conjugates or QD1-Ab1) labelled with Quantum dots (pg. 3 column 5 lines 41-43), it dissolved QD-14C12 mAb conjugates. When PCT was present in the sample they form QD1-Ab1-PCT immunocomplex. This further flows into capture zone for the PCT (mouse monoclonal calcitonin antibody (14A2 mAb or Ab3) and QD1-Ab1-PCT is captured by the fixed 14A2 mAb (Ab3 for short) and QD1-Ab1-PCT-Ab3 is formed and fixed on the detection line. Fluorescence emission spectra was measured and a positive correlation between the fluorescent intensity on detection line the concentration of PCT was noted ((pg.4 column 8 lines 28-33).
	It would therefore have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used an antibody that binds to the second analyte of interest and having a second detection zone for the measurement of the concentration of the multiple analytes, coupled to the flow path as taught by Qi. In doing so a single lateral flow assay can be used for the determination of two analytes that exists in different concentration as indicated by a measurable optical signal output that can be 

applied in the detection and to distinguish between underlying cause of the disease and to provide guidance for the use of antibiotics or other medicines (pg.1 abstract lines 15-17).  

	Claims 7,8 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of U.S. co-pending Application No. 16/625,137 (hereinafter ‘137) in view of Qi et al (“Dual-Quantum-Dots-Labeled Lateral Flow Strip Rapidly Quantifies Procalcitonin and C-reactive Protein.” Nanoscale research letters vol. 11,1 (2016): 16) (hereinafter Qi) and further by Sambursky et al (USP 0266119) (hereinafter Sambursky).
	The teachings of the co-pending claim as they relate to claim 21 for claims 7, 8 and 9 are given previously and incorporated here.
	Regarding claims 7, 8 and 9, claim 21 of ‘137 fails to teach detecting a third analyte of interest in the sample, using a lateral flow assay with a labeled third antibody or fragment specific for the third analyte and placed upstream in the flow path to a third capture zone with an immobilized capture agent specific to the third analyte. Or that the application of the sample to the labeled third antibody or fragment thereof leads to the formation of a third complex which flows to the third capture zone to bind the third immobilized capture agent and detecting a third signal from the third complex bound to the third immobilized capture agent in the third capture zone. The claim also does not correlate the second signal, to a concentration of the second analyte, and the third signal a concentration of the third analyte in the sample, respectively.  


	Qi teaches of the use of a rapid and quantitative lateral flow assay to simultaneously detect two analytes (PCT and CRP) from blood present at different concentrations (pg.1 Lines 5-6 and pg. 4 column 7 lines 18-20) to distinguish inflammation, bacterial infection, or viral infection. Qi utilizes a competitive assay for the analyte at higher concentration (CRP) and a sandwich assay for the analyte present at a lesser concentration (PCT) (pg.2 column 2 lines 36-39) and for a capture agent at control line (detection zone 3). 
	Further Sambursky teaches another lateral flow assay that is capable of differentiating between viral and bacterial Infections by detecting the presence of CRP and MxA (pg. 8 para 88 lines 12-26). 
	Qi teaches of anti PCT antibodies and Sambursky teaches of anti MxA (pg. 20column 3 line) both Qi (pg. 286 column 4 lines 54- 56and pg. 287 column 5 lines 1-15).and Sambursky (pg. 20 para 204 lines 62-63) teach of antibodies for CRP.
	Therefore, it would have been obvious to one of ordinary skill in the art to have had used the antibodies of Qi and Sambursky for PCT and MxA and the antibodies of Qi or Sambursky for CRP, in a three-line detection lateral flow assay as taught by Qi. Utilizing the method of Qi (competitive assay for the analyte with high concentration and sandwich assays for the analyte that occur at a lower concentration) one of ordinary skill would have been able to combine the method of Qi with claim 21 of the  copending application ‘137  to simultaneous detect three analytes in a sample to develop a multiplex lateral flow assay to help aid in the diagnoses of the severity, progress and prognosis of infections and other diseases (Qi, pg. 1 column 1 lines 7-11 and Sambursky pg. 1 para 12 and 13 lines 1-20).


	Claims 14 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of U.S. co-pending Application No. 16/625,137 (hereinafter ‘137) in view of Anderberg et al (USP 0293085). (hereinafter Anderberg). 
	The teachings of the co-pending claim as they relate to claim 21 for claims 14 and 15 are given previously and incorporated here.
	Claim 21 of the ‘137 recites that a sample can be a fluid sample but however does not recite the detection of analyte from whole blood sample, a venous blood sample, a capillary blood sample, a serum sample, or a plasma sample.
	Anderberg teaches a lateral flow test device for quantitatively detecting multiple analytes in a sample and that the sample may be a biological sample, such as biological fluid or a biological tissue. Examples of biological fluids include urine, blood, plasma, serum, saliva, semen, stool, sputum, cerebral spinal fluid, tears, mucus, amniotic fluid or the like (pg.11 para 34 lines 49-55).
	Therefore, it would have been obvious to a person of ordinary skill in the art to have used the sample as described in claim 12 of ‘137 and the biological samples as described by Anderberg as both methods teach that lateral flow assay using the taught samples can be used to determine concentration of analytes of interest (pg. 16 para 135 lines 26- 47).

	Claims 50 51, 52,53,54 and 56 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 14, 15, 16, 17, 18, 19 and 20 of U.S. co-pending Application No. 16/625,137 (hereinafter ‘137) in view of Qi et al (“Dual-Quantum-Dots-Labeled Lateral Flow Strip Rapidly Quantifies Procalcitonin and C-reactive 

Protein.” Nanoscale research letters vol. 11,1 (2016): 167) (hereinafter Qi) and further by Sambursky et al (USP 0266119) (hereinafter Sambursky).
	Claims 1 and 14 recite an assay strip, a data analyzer and a reader comprising a light source and a detector. 
	Claims 1, 14-20 of ‘137 do not teach a labeled second antibody or fragment thereof and a labeled third antibody or fragment thereof coupled to the flow path in the first phase and configured to flow in the flow path to the detection zone in the presence of the fluid sample in the second phase. The claims also do not teach of a second capture zone immobilized capture agent specific to a second analyte of interest and a third capture zone with third immobilized capture agent specific to a third analyte of interest.
	Qi teaches a lateral flow assay to simultaneously detect two analytes (PCT and CRP) from blood present at different concentrations (pg.1 Lines 5-6 and pg. 4 column 7 lines 18-20) utilizes a competitive assay for the analyte at higher concentration (CRP) and a sandwich assay for the analyte present at a lesser concentration (PCT). Qi also teaches the use of two labelled antibodies coupled to the flow path in the first phase and configured to flow in the flow path to the detection zone in the presence of the fluid sample in the second phase. Further a third line with immobilized antibodies is present in the capture zone of the lateral flow test strip of Qi. Qi developed this method to simultaneously quantify CRP and PCT in about 20 min using low amounts of sample (100 µL) to help asses sepsis in neonates and other age groups, diagnosis, progress, prognosis and therapeutic effect of infection (pg. 1 column 1 lines 1-8 and pg.) 7 column 13 lines 35-50).


	Further Sambursky teaches a lateral flow assays that is capable of detecting two analytes CRP (high concentration) and MxA (low concentration), using a lateral flow assay (pg. 8 para 88 lines 12-26) to detect and differentiate between viral and bacterial infection (abstract lines 1-5). The sample is applied to the application zone and flows through to the reagent zone that contains labeled viral binding partner and at least one labeled bacterial binding partner that is eluted by and then able to migrate with a sample transport liquid. The labeled viral binding partner is capable of specifically binding to a viral marker of interest (MxA) to form a complex which in turn is capable of specifically binding to another capture agent in the detection zone. The labeled bacterial binding partner is capable of specifically binding to a bacterial marker (CRP) of interest to form a complex which in turn is capable of specifically binding to another specific reagent or binding partner in the detection zone (pg. 7 para 86 lines 50-68). The readout of the test line is an indication resulting from the accumulation of labeled binding partners (pg. 8 para 87 lines 15-19 and pg. 15 para 156 lines 33-36). One of the analytes of interest (MxA) was detected using an anti MxA antibody (pg. 8 para 94 line 92-99).
	Therefore it would have been obvious to one of ordinary skill in the art to have had used a third antibody in the capture zone that is specific for a third analyte coupled to the flow path in the first phase and configured to flow in the flow path to the detection zone in the presence of the fluid sample in the second phase and to include in the capture zone a third immobilized capture agent specific to a third analyte of interest. It would have been obvious to one of ordinary skill because use of a specific antibody to detect a specific analyte and use of a specific capture agent for the same analyte would be necessary in order to have 

reasonable expectation of success by combing the references as they are both drawn towards detecting of analytes using lateral flow assay.

	Claims 57, 58, 59 and 60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14, 15, 16, 17, 18, 19 and 20 of U.S. co-pending Application No. 16/625,137 (hereinafter ‘137 in view of Qi et al (“Dual-Quantum-Dots-Labeled Lateral Flow Strip Rapidly Quantifies Procalcitonin and C-reactive Protein.” Nanoscale research letters vol. 11,1 (2016): 167) (hereinafter Qi) and further by Sambursky et al (USP 0266119) (hereinafter Sambursky) and Melin et al (“A multiplexed point-of-care assay for C-reactive protein and N-terminal pro-brain natriuretic peptide.” Analytical biochemistry vol. 409,1 (2011): 7-13.)
	The claims 14-20 of ‘137 are dependent on claim 1 of ‘137 and claim 1 is pertaining to an assay test strip.
	The claims 14-20 of ‘137 does not teach that the data analyzer outputs indications of the concentration of second and third analytes of interest in the fluid sample when the reader detects a second and third optical signal from the second and third capture zone of the assay test strip, wherein the indicated concentration of the second and third analyte of interest in the fluid sample is six orders of magnitude lower than the indicated concentration of the first analyte of interest in the fluid sample. Nor do the claims of ‘137 teach that the data analyzer outputs an indication of there is no second or third analytes of interest in the fluid sample when the reader does not detect a second and third optical signal from the second and third capture zone, respectively, of the assay test strip.  

	Qi teaches a lateral flow assay method with three lines of detection (PCT, CRP and Quality control line) using the sandwich assay and competitive assay to detect analytes of different concentration from the same undiluted sample. The quality line which forms a third capture zone carried immobilized goat anti mouse antibody for the detection of unbound labelled mouse monoclonal antibodies. Qi also teaches of the use of an anti PCT, anti-calcitonin antibody and anti CRP antibody (pg. 2 column 3 lines 46-48).
	Qi also teaches that the detection assay range was from 50 ng/mL to 250 μg/mL and sensitivity was 1 ng/mL for the CPRP protein that was present at a higher concentration in the sample. The second analyte which existed in relatively lower concentrations the detection range was from 0.3 to 200 ng/mL and the sensitivity was 0.1 ng/mL, respectively, which are comparable to the characteristics of the existences.
	Qi also teaches that data analyzer outputs an indication of the concentration of analytes in the sample when the reader detects an optical signal from the capture zone of the assay test strip (pg. 4 column 8 lines 6-32). As the concentration of the analyte that is detected by the sandwich assay increased in the sample an increase in signal intensity was observed conversely a decrease in signal intensity was observed with reduction of the said analyte (pg.4 column 8 lines 28-30).
	Further Sambursky teaches a lateral flow assays that is capable of differentiating between viral and bacterial Infections by detecting the presence of CRP (high concentration) and MxA (low concentration), using a lateral flow assay (pg. 8 para 88 lines 12-26). The readout of the test line is an indication resulting from the accumulation of 


labeled binding partners. One of the analytes of interest (MxA) was detected using an anti MxA antibody (pg. 8 para 94 line 92-99).
	Also, Melin teaches of a multiplexed assay for CRP and NTproBNP that are biomarkers associated with increased risk of cardiovascular events. Melin further teaches that the biomarkers exist at wide concentration range and the high-concentration analyte, CRP, is analyzed in a competitive format, and the low-concentration analyte, NTproBNP, is analyzed in a sandwich format (pg. 8 column 5 lines 44-47). The clinically relevant cutoff concentrations for CRP and NTproBNP differ by four orders of magnitude, but in extreme cases the serum concentration could in principle differ by more than six or seven orders of magnitude (pg.8 column 5 lines30-33). The method as taught by Melin allows for the detection of analytes of different concentrations without dilution of the sample as in a POC setting the number of liquid handlining steps need to be minimized (pg.8 column 5 lines 33-42).
	It would have been therefore obvious to one of ordinary skill in the arts to have used in identifying workable ranges in detecting and quantifying analytes that are present at varying concentrations especially at substantially higher than the concentration than the others. Additionally, it would have been obvious to one of ordinary skill to have used the third line of detection as taught by Qi (quality control) for immobilizing a third antibody of interest that binds to a third analyte, as the control line also has an immobilized capture agent. Therefore, one of ordinary skill would have had a reasonable expectation of success in combining claims  of ‘137 with one of the analytes of Qi and analyte of Sambursky with the antibodies of Qi and antibody of Sambursky to use for the detection and ascertaining the 

concentration of multiple analytes present in a sample to arrive at a desired threshold value (as taught by Qi, Sambursky and Melin) , for use in the instant application as Qi teaches that detection of multiple analytes is of great clinical value in distinguishing inflammation, bacterial or viral infection and to provide guidance for the use of antibiotics or other medicines (pg.1. Abstract lines 11-13). The referenced claims of the copending application and prior art are drawn towards detection and quantification of two analytes of varying concentrations using a lateral flow assay.

                                            Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 

Fagerhol, Magne. (WO 2013/132338). 
	A competitive immunoassay for accurately detecting wide ranges of calprotectin in stool samples without interference and high dose hook effect. The S1 00A9 subunit of calprotectin in the sample competes with the immobilized S1 00A9 subunit for binding of the labeled anti-S100A9 antibody. As only labeled anti-S100A9 antibody bound to the immobilized S1 00A9 subunit is eventually detected in such a competitive immunoassay, the higher the concentration of calprotectin in the sample, the less labeled antibody is bound to the solid support (pg.7 lines 9-14).

Oved Kfir et al (priority date 2016). (WO 2017/221255)

	Method of measuring the amount of TNF-related apoptosis-inducing ligand (TRAIL) polypeptide in a fluid sample of a subject in need thereof using a lateral flow immunoassay (LFI) device in combination with CRP and IP-10 (pg. 2-4).

Schleicher & Schuel (WO 98/23958) 
	Competitive lateral flow to detect presence and amount of an analyte (pg. 3 lines 1-2).

 Lambotte et al (1992) (USP 5,395,754)
	A membrane-based immunoassay method for an analyte of interest having at least two sterically separate antigenic sites. The membrane having a calibration zone and test zone with the predetermined amount of the analyte of interest immobilized via a first antibody as a first specific binding pair to a solid phase, the immobilized first binding pair being covalently cross-linked such that any remaining binding sites on said first immobilized antibody are substantially incapable of further specifically binding to any additional analyte, but at least some of said analyte is capable of specifically binding to a preselected amount of a labelled second antibody (pg. 1 Abstract lines 1-15).

Walshe (WO 2013/088429) 
	A method for elimination hook effect in the detection of a target analyte.



Saul et al (2008) (USP 7,410,808).
	A method of detection of multiple analytes in a sample utilizing a plurality of analyte binders and a control Zone containing multiple control Zone capture agents. In some embodiments, the multiple control zones capture agents capture a plurality of binders within one control zone.

Saul et al (2014) U.S. patent number 8,709,792
	A lateral flow assay with multiple test areas to detecting analytes in a sample within a range of concentrations.     

Barnett et al (2003) U.S. patent number 6,593.085     
	A method for assaying an analyte by pretreating analyte with a reagent comprising a target ligand analyte receptor conjugate and detectable tracer containing a label for the analyte. If analyte present int sample then a complex of analyte with conjugate is formed (pg.10 column 2 lines 64-67 and pg.11 column 3 lines 1-4). 

                                              Allowable Subject Matter
	The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or make obvious the claimed method of detecting analytes in a sample wherein the flow path is coupled a preformed complex (comprising the analyte, a label, an antibody or a fragment thereof that specifically binds to the analyte) and that the analyte from the sample and the preformed complex compete to bind to the 

capture agent immobilized in the capture zone. The closest prior art is Qi et al (“Dual-Quantum-Dots-Labelled Lateral Flow Strip Rapidly Quantifies Procalcitonin and C-reactive protein. Nanoscale Research Letters (2016) 11:167). Qi teaches the detection and quantification of analytes that occurs at different concentrations in a sample using a multiplex lateral flow assay. There is no disclosure of a preformed complex provided in the lateral flow assay that competes with the analyte in the capture zone and does not make obvious the inventive feature of a preformed complex.

                                                             Conclusion
Claims 1-15 and 50-60 are free of the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBHA SUSAN JACOB whose telephone number is (571)272-8268. The examiner can normally be reached Mon-Fri 8-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy L Nguyen can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUBHA SUSAN JACOB/Examiner, Art Unit 1678                                                                                                                                                                                                        

/BAO-THUY L NGUYEN/Supervisory Patent Examiner, Art Unit 1677                                                                                                                                                                                                        November 8, 2022